 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5   ‘
 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    )   No. CR19-036-RAJ
10                                                )
                      Plaintiff,                  )
11                                                )   ORDER DIRECTING THE BUREAU
                 v.                               )   OF PRISONS TO WAIVE THE
12                                                )   SUBSISTENCE FEE FOR
     JOHNATHAN CASEY PHAIR,                       )   PLACEMENT AT A RESIDENTIAL
13                                                )   REENTRY CENTER
                      Defendant.                  )
14                                                )
15
16            At Johnathan Phair’s sentencing hearing, the Court granted his request to waive

17   the subsistence fee for placement at the residential reentry center and crossed out the

18   provision for that fee in his Judgment. Dkt. 41 at 5. Because the Bureau of Prisons now

19   requires a separate order to implement this decision, the Court orders that any

20   subsistence fee to be paid by Mr. Phair be waived and that BOP shall not require or

21   collect a subsistence fee for his RRC placement pursuant to the judgment entered on

22   August 2, 2019.

23            DATED this 2nd day of December, 2019.

24
25
                                                       A
                                                       The Honorable Richard A. Jones
26                                                     United States District Judge

                                                                 FEDERAL PUBLIC DEFENDER
         ORDER FOR BOP TO WAIVE SUBSISTENCE                         1601 Fifth Avenue, Suite 700
         FEE FOR PLACEMENT AT RRC                                     Seattle, Washington 98101
         (Johnathan Phair, CR19-036-RAJ) - 1                                     (206) 553-1100
